WIGGINTON, Judge.
We affirm the deputy commissioner’s award of temporary total disability benefits from February 1, 1985, through May 30, 1986, and continuing for so long as claimant is entitled to such benefits, as well as the provision for further psychiatric treat*876ment. However, on the basis of the record evidence, claimant was only entitled to temporary total disability benefits up through November 4,1986, the date psychiatrist Dr. Charles Mutter fixed as being claimant’s date of maximum medical improvement. For that reason, claimant was thereafter only entitled to palliative psychiatric treatment, although that latter award itself was based on competent and substantial evidence. The decision in Greater Miami Academy v. Blum, 466 So.2d 1263 (Fla. 1st DCA 1985), is distinguishable.
To the extent that it is amended in accordance with the foregoing opinion, the order of the deputy commissioner is AFFIRMED.
MILLS and SHIVERS, JJ., concur.